NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ROBERT W. DIBELLO,                  )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D16-4411
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed October 4, 2017.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Howard L. Dimmig, II, Public Defender,
and Elisabeth G. Whitmire, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed without prejudice to any right Dibello may have to file a timely,

facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850 to

challenge the voluntary nature of his plea.



SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.